Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. P.G. Scott Born (Reg. No. 40,523) on March 9, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claims 1-11 are amended as presented below:
1. (Previously Presented) At least one non-transitory computer-readable medium including instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of:
accessing over a network first and second computer-aided dispatch databases, the first database having a first database identifier and including a first data set having a first data-set identifier, the second database having a second database identifier and including a second data set having a second data-set identifier different from the first data-set identifier, each of the first and second data sets characterizing at least one response to at least one incident by at least one emergency response vehicle;

generating a third data-set identifier based on the first and second data-set identifiers and different from the first and second data-set identifiers;
presenting on a display device the first and second database identifiers in a graphical user interface (GUI);
in response to receiving a selection of the first and second database identifiers from a user, displaying the third data-set identifier in the GUI;
in response to receiving a selection of the third data-set identifier from the user, retrieving over the network from the first and second databases the first and second data sets; and
displaying the first and second datasets in the GUI.
2. (Original) The method of claim 1, wherein the set of at least one service provider comprises a police unit.
3. (Original) The method of claim 1, further comprising displaying the first and second data-set identifiers in the GUI.
4. (Original) The method of claim 1, further comprising displaying the first and second database identifiers in the GUI.
5. (Original) The method of claim 1, wherein the third data-set identifier is generated in response to receiving a selection of the first and second database identifiers from the user.
6. (Previously Presented) At least one non-transitory computer-readable medium including instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of:

receiving from a user, via a user interface generated to a display device, an instruction to generate a heat map of the incidents occurring within the geographic region during the first time period;
in response to the instruction to generate the heat map, converting the address data to GPS data;
generating a heat map of an aerial view of the geographic region based on the GPS data; and
displaying to the display device the heat map in a user interface.
7.    (Original) The method of claim 6, further comprising generating to the display device a user interface within which is displayed the identifiers.
8.    (Original) The method of claim 6, wherein the set of at least one service provider comprises a police unit.
9.    (Original) The method of claim 6, further comprising:
receiving from the user, via the user interface, a selection of an icon identifying a location within the geographic region of an incident of the set; and
in response to said user selection of the icon, displaying in the user interface information characterizing the incident associated with the selected icon.

accessing over a network first and second computer-aided dispatch databases, the first database having a first database identifier, the second database having a second database identifier;
identifying the first and second databases using the first database identifier and second database identifier respectively;
providing from the second database to the first database a mutual-aid request for first responders to respond to an incident;
generating to a graphical user interface available to the first responders an identifier of the mutual-aid request;
in response to selection of the identifier by the first responders, retrieving from the second database and displaying to the graphical user interface information characterizing the incident, the information including a link to a map that provides an aerial view of the location of the incident to the first responders.
11.    (Currently Amended) The method of claim 10, wherein the first responders comprise a police unit.
Reasons for allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see page 6) filed on 01/05/2021.
Regarding claim 1, in addition to Applicant’s amendments and remarks filed on
01/05/2021, the closest prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Eick et al. (US 2007/0226314 A1) discloses an area of tracking service that includes a number of different services location service area of influence tracking service, location prediction tracking services and geospatial relationships tracking services. In a police or first responder’s application, this might be the any region showing the location of the squad car and location metrics calculating the amount of time that object spend in area and other geospatial regions. The location prediction tracking applies analytical routines to extrapolate, from an object’s historical trend and current position, a prediction of its position at a future point in time (please see Fig. 17, [0182]), further the image view might contain three different data sets to plot   and the extended library of the thin client interface that expresses this relationships to express the relationship is by embedding ID’s and using lookup indirection to deduce hierarchy (please see paragraph [0161]). 
However Eick fails to explicitly disclose “accessing over a network first and second computer-aided dispatch databases, the first database having a first database identifier and including a first data set having a first data-set identifier, the second database having a second database identifier and including a second data set having a second data-set identifier different from the first data-set identifier, each of the first and second data sets characterizing at least one response to at least one incident by at least one emergency response vehicle;
retrieving from the first and second computer-aided dispatch databases the first and second database identifiers and first and second data-set identifiers over the network from the first and second databases;
generating a third data-set identifier based on the first and second data-set identifiers and different from the first and second data-set identifiers;… 
in response to receiving a selection of the first and second database identifiers from a user, displaying the third data-set identifier in the GUI;
in response to receiving a selection of the third data-set identifier from the user, retrieving over the network from the first and second databases the first and second data sets; and displaying the first and second datasets in the GUI”, in combination with the other claim elements and features.
Regarding claim 6, in addition to Applicant’s amendments and remarks filed on
01/05/2021, the closest prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Eick et al. (US 2007/0226314 A1) discloses an area of tracking service that includes a number of different services location service area of influence tracking service, heat map tracking services, location prediction tracking services and geospatial relationships tracking services. In a police or first responder’s application, this might be the any region showing the location of the squad car and location metrics calculating the amount of time that object spend in area and other geospatial regions. The location prediction tracking applies analytical routines to extrapolate, from an object’s historical trend and current position, a prediction of its position at a future point in time (please see Fig. 17, [0182]), further the image view might contain three different data sets to plot and the extended library of the thin client interface that expresses this relationships to express the relationship is by embedding ID’s and using lookup indirection to deduce hierarchy (please see paragraph [0161]). 
retrieving over a network a data set comprising: (a) identifiers of a set of incidents occurring within a defined geographic region to which at least one service provider responded during a first time period and (b) address data identifying a location within the geographic region of each said incident of the set;
receiving from a user, via a user interface generated to a display device, an instruction to generate a heat map of the incidents occurring within the geographic region during the first time period;
in response to the instruction to generate the heat map, converting the address data to
GPS data; 
generating a heat map of an aerial view of the geographic region based on the GPS data;” in combination with the other claim elements and features.
Regarding claim 10, in addition to Applicant’s amendments and remarks filed on
01/05/2021, the closest prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Eick et al. (US 2007/0226314 A1) discloses an area of tracking service that includes a number of different services location service area of influence tracking service, location prediction tracking services and geospatial relationships tracking services. In a police or first responder’s application, this might be the any region showing the location of the squad car and location metrics calculating the amount of time that object spend in area and other geospatial regions. The location prediction tracking applies analytical routines to extrapolate, from an object’s historical trend and current position, a prediction of its position at a future point in time (please see Fig. 17, [0182]), further the image view might contain three different data sets to plot   and the extended library of the thin client interface that expresses this relationships to express the 
However Eick fails to explicitly disclose “accessing over a network first and second computer-aided dispatch databases, the first database having a first database identifier, the second database having a second database identifier;
identifying the first and second databases using the first database identifier and second database identifier respectively;
providing from the second database to the first database a mutual-aid request for first responders to respond to an incident;
generating to a graphical user interface available to the first responders an identifier of the mutual-aid request;
in response to selection of the identifier by the first responders, retrieving from the second database and displaying to the graphical user interface information characterizing the incident, the information including a link to a map that provides an aerial view of the location of the incident to the first responders”, in combination with the other claim elements and features.
Therefore, claims 1-11 considered allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645